 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    PERRY WASHINGTON,                                  Case No. 1:19-cv-01069-LJO-BAM (PC)
12                         Plaintiff,                    ORDER STRIKING NON-PARTY’S
                                                         “MOTION TO COMMUNICATE THROUGH
13              v.                                       COMMUNITY SUPPORT WHILE
                                                         AWAITING RESPONSE FROM THE COURT
14    FRESNO COUNTY SHERIFF, et al.,                     BY MAIL ABOUT DEADLINE EXTENSION
                                                         REQUEST”
15                         Defendants.
                                                         (ECF No. 16)
16

17             Plaintiff Perry Washington is a pretrial detainee proceeding pro se and in forma pauperis

18   in this civil rights action pursuant to 42 U.S.C. § 1983.

19             On January 23, 2020, Anthonia M. Washington, a non-party, filed a “motion to

20   communicate through Community Support while awaiting response from the court by mail about

21   deadline extension request.” (ECF No. 16.)

22             However, both the Federal Rules of Civil Procedure and this Court’s Local Rules require

23   that all filed pleadings, motions, and papers be signed by at least one attorney of record or, if the

24   party is unrepresented by counsel, by the party themselves. Fed. R. Civ. P. 11(a); Local Rule

25   131(b). Here, the “motion to communicate through Community Support” is not signed by an

26   attorney of record or Plaintiff himself. Therefore, the “motion to communicate through

27   Community Support” signed by non-party Anthonia Washington must be stricken from the

28   record.
                                                        1
 1           Additionally, on January 17, 2020, the Court granted in part Plaintiff’s motion for an

 2   extension of time to file a first amended complaint. (ECF Nos. 14, 15.) Therefore, Plaintiff is

 3   required to file either a first amended complaint curing the deficiencies identified in the Court’s

 4   January 3, 2020 screening order, or a notice of voluntary dismissal on or before February 24,

 5   2020.

 6           Accordingly, it is HEREBY ORDERED that the “motion to communicate through

 7   Community Support while awaiting response from the court by mail about deadline extension

 8   request,” (ECF No. 16), is STRICKEN from the record.

 9
     IT IS SO ORDERED.
10

11      Dated:     January 27, 2020                            /s/ Barbara   A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
